       Case 2:20-cv-01294-KRS-CG Document 11 Filed 02/08/21 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO

ODELL WALKER, JR.,

                 Plaintiff,
v.                                                            No. CV 20-1294 KRS/CG

ENHANCED RECOVERY COMPANY, LLC,

                 Defendant.

                         ORDER TO SUBMIT CLOSING DOCUMENTS

       THIS MATTER is before the Court upon notice that this case has settled. (Doc.

9); (Doc. 10).

       IT IS THEREFORE ORDERED that the parties shall submit closing documents

no later than March 10, 2021. If the need for an extension arises, the parties are

instructed to file a formal motion on the record.

       IT IS SO ORDERED.




                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
